DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 36, 38-43, 46 and 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-15 and 18-20 of U.S. Patent No. 10,803,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present Application.

Claims 31-32, 36, 39-42, 46 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 15-18 of U.S. Patent No. 11,393,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present Application.

Present Application
U.S. Patent No. 10,803,778
U.S. Patent No. 11,393,371
31. A method comprising:






receiving medical information associated with a user of an electronic device;









determining a light emission exposure limit based on the medical information received;

determining whether the user's current cumulative light emission exposure exceeds the determined light emission exposure limit, wherein the user's current cumulative light emission exposure is calculated based on the characteristics of content displayed on the electronic device; and










in response to determining that user's current cumulative light emission exposure exceeds the determined light emission exposure limit, executing an instruction to switch to a second electronic device associated with the user.
1. A method for monitoring light emissions of electronic devices, the method comprising:




8. The method of claim 1, wherein the light emission exposure limit set for the user is based on user medical information comprising at least one of eyesight prescription, eyesight conditions, and eye aids applied to the user.

determining a display duration of one or more display devices for a user;

determining light emission profiles for each of the one or more display devices;

determining a cumulative emissions exposure based on the light emission profiles for the one or more display devices and the display duration of the one or more display devices for the user;
5. The method of claim 1, wherein determining the cumulative emission exposure further comprises determining a content-based emissions exposure to the user based on characteristics of content consumed on the one or more devices by the user

determining whether the cumulative emissions exposure exceeds a light emission exposure limit set for the user; and

in response to the determination that the cumulative emissions exposure exceeds the light emission exposure limit set for the user, transmitting an instruction to the one or more display devices for execution of a remedial action based on one or more predefined rules.
1. A method comprising:

tracking a user's eye angle to determine a time duration when a display of an electronic device is within the eye angle;

6. The method of claim 1, further comprising: receiving an instruction from an electronic device interfacing with a medical database; and determining the light emission exposure limit based on the received instruction.

7. The method of claim 6, wherein received instruction include medical information relating to the user comprising at least one of eyesight prescription, eyesight conditions, and eye aids applied to the user.


determining a light emission exposure count based on the time duration;

comparing the light emission exposure count to a light emission exposure limit; and













in response to determining that the light emission exposure count exceeds the light emission exposure limit, executing an instruction for the electronic device to execute a remedial action, wherein the remedial action is an instruction to switch to a second display device of the user.
41. A system, comprising:

communication circuitry configured to access an electronic device associated with a user; and



control circuitry configured to:






receive medical information associated with the user of the electronic device;






determine a light emission exposure limit based on the medical information received;




determine whether the user's current cumulative light emission exposure exceeds the determined light emission exposure limit, wherein the user's current cumulative light emission exposure is calculated based on the characteristics of content displayed on the electronic device; and












in response to determining that user's current cumulative light emission exposure exceeds the determined light emission exposure limit, execute an instruction to switch to a second electronic device associated with the user.
11. A system for monitoring light emissions of electronic devices, comprising:

memory configured to retrieve light emission profiles for each of the one or more display devices; and

control circuitry configured to:






18. The system of claim 11, wherein the light emission exposure limit set for the user is based on user medical information comprising at least one of eyesight prescription, eyesight conditions, and eye aids applied to the user.


determine a display duration of one or more display devices for a user;

determine light emission profiles for each of the one or more display devices;

determine a cumulative emissions exposure based on the light emission profiles for the one or more display devices and the display duration of the one or more display devices for the user;
15. The system of claim 11, wherein the control circuitry is configured to, when determining the cumulative emission exposure, to further determine a content-based emissions exposure to the user based on characteristics of content consumed on the one or more devices by the user.

determine whether the cumulative emissions exposure exceeds a light emission exposure limit set for the user; and

in response to the determination that the cumulative emissions exposure exceeds the light emission exposure limit set for the user, transmit an instruction to the one or more display devices for execution of a remedial action based on one or more predefined rules.
10. A system, comprising:

communication circuitry configured to access an electronic device of a user; and



control circuitry configured to:

track the user's eye angle to determine a time duration when a display of the electronic device is within the eye angle;

15. The system of claim 10, further comprising, the control circuitry configured to: receive an instruction from an electronic device interfacing with a medical database; and determine the light emission exposure limit based on the received instruction.

16. The system of claim 15, wherein, received instruction include medical information relating to the user comprising at least one of eyesight prescription, eyesight conditions, and eye aids applied to the user.

determine a light emission exposure count based on the time duration;

compare the light emission exposure count to a light emission exposure limit; and















in response to determining that the light emission exposure count exceeds the light emission exposure limit, execute an instruction for the electronic device to execute a remedial action, wherein the remedial action is an instruction from the control circuitry to switch to a second display device of the user.


Allowable Subject Matter
Claims 34-35, 37, 44-45 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 23, 2022